—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered October 24, 1990, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 18 years to life, unanimously affirmed.
The court properly denied, without a hearing, defendant’s pro se motion made at sentencing to withdraw his guilty plea, his claim that the plea was not knowing and voluntary having been belied by the record of the plea proceedings and the two CPL article 730 reports that found him competent to stand trial (see, People v Alicea, 191 AD2d 702, lv denied 81 NY2d 1069), and unsupported by any evidence that he was suffering any of the negative side effects associated with his medication (see, People v Williams, 144 AD2d 402).
The sentence imposed was the result of a valid plea negotiation and was not excessive. Concur — Rosenberger, J. P., Ellerin, Kupferman and Rubin, JJ.